Patterson, P. J. (concurring) :
I concur witli Mr. Justice Ingraham in the views he has expressed concerning the meaning to be attached to the word “ conviction,” as used in the provision of the Election Law (Laws of 1901, chap. 654†) relating to tliq disqualification of voters. I concur with his view that antecedent provisions, which required both conviction and sentence for crime as necessary to create the disqualification, were repealed, and that conviction alone of crime is all that is now required by law. To the word “ conviction,” as the statute now stands, should be assigned its primary, original and ordinary mean*97ing, which is the finding of a person guilty of an offense with which he has been charged, either by the verdict of a jury or on his own confession. (4 Black. Com. 362.) Bishop on Statutory Crimes (§ .348) says: “ The word ‘ conviction ’ ordinarily signifies the finding of the jury, by verdict, that the prisoner is guilty. When it is said there has been a conviction, or one is convict, the meaning usually is not that sentence has been pronounced, but only that the verdict has been returned. So a plea of guilty by the defendant constitutes a conviction of him.” The finding of the jury is the establishment of guilt in due course of law. The suspension of sentence in no way disturbs that finding, but merely postpones the imposition of punishment.
The question arising under the Election Law is not one affecting the general civil status or rights before sentence is passed of a person found by a jury to have been guilty of crime, and so the cases in which it has been held that a person found guilty by the verdict of a jury but not sentenced is still qualified to be a witness, do not apply to the present case. The condition of adjudged infamy following a conviction of crime was not indelibly stamped upon a person until sentence had been passed upon him pursuant to the verdict. It was the general condition of infamy which disqualified a person from being a witness. Here, however, is a special statute relating to a particular subject, namely, the disqualification of voters and designed to preserve the purity of election; and as to that particular subject the statute has prohibited one convicted of crime from exercising the right of suffrage. The imposition of a penalty is to render the purpose of the legislation effective.
The consideration of the statutes and the commentary upon them made by Hr. Justice Ingbaham in his opinion, to my mind, lead to the necessary conclusion that in the provision of the last statute cited by him the Legislature, in the use of the word “ conviction,” intended that that word should have its primary and ordinary meaning, namely, an establishment of guilt either by confession or the verdict of a j ury.
Ingbaham and Laughlin, JJ., concurred.